 A. BORCHMAN & SONS CO.A.BorchmanandSonsCo.andLaborersInternationalUnion of North America,Local No.1140,AFL-CIO. Case 17-CA-3395January 24, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn March 12, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs.Respondent filed a brief in answer to the GeneralCounsel's and Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.''We do not agree with our dissenting colleague's conclusions concerningRespondent's union animus and the reasonsfor JerryBreemes'discharge.Respondent is strictly a union construction company, all employees arerequired to have union hall clearance,and Job Superintendent Wilson, towhom our dissenting colleague attributes antiunion animus, was himself amember of the Carpenters Union. Wilson denied making many of thestatements attributed to him by our dissenting colleague, and although theTrialExaminer did not make specific resolutions of these conflicts ofcredibility,he did recommend dismissal of the entire complaint.We findnosufficientreason to reverse the resolutions implicit in thisrecommendation.Standard Dry Wall Products,Inc,91NLRB 544, enfd.188 F.2d 362 (C.A 3)However, even if the testimony alleging such statements were to becredited, these statements are not sufficient to reverse the Trial Examiner'sfinding that Respondent did not violate Section 8(a)(3) by dischargingBreemesWe find,inagreement with theTrialExaminer,that thecontrolling reason for Breemes' discharge lay in his persistent instructionsto his laborer foreman to stop work,in direct disobedience to the expressorders of Wilson. Indeed,Breemes was almost fired after the second suchincident.We find thatthisactivitywas not protected.The applicablecollective-bargaining agreement contained a grievance article whichprovided that the initial step in a grievance was to be handled by a Unionbusiness agent with a representative of the Company The article furtherstated that"There shall be no strike,lockout, slowdown or cessation ofwork,pending the decision of such grievance or dispute."The article alsocontained a grievance precedure for settlement of jurisdictional disputes.No grievanceof anykind under the contractual procedure was ever filed inthis case.In instructing his labor foreman not to work, Steward Breemeshad apparently chosen to disregard both the authority of management andthegrievanceprocedureof the collective-bargaining agreement.Anemployee who instructs a fellow employee not to work in violation of aORDER203Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed.MEMBER JENKINS, dissenting:My colleagues approve the Trial Examiner'sconclusions that the evidence does not support "anaffirmative inference that Jerry Breemes, a laborer,was discharged by the Respondent on November 3,1967, because of hisunionactivities-processinggrievances in his capacity as job steward." Itappears that they also approve the Trial Examiner'sfailure to consider any of the independent 8(a)(1)allegations of the complaint, and his treatment ofsome of the evidence relating thereto as mere"details toominute to justify detailing." I mustdisagree with these conclusions.The evidence presented on the record, includingthose"minute" details alluded to by the TrialExaminer,establishesinmy view that theRespondent persistently violated Section 8(a)(1) oftheAct, and when this unlawful coercive conductfailedtostem the tide of grievances filed byBreemes,Respondentthereafterdiscriminatelydischarged him in violation of Section 8(a)(3) of theAct. Respondent's animus toward the presence of aunion steward for the laborers and particularly tothe presence of Breemes, is reflected throughout therecord. Indeed, it is clear that Respondent felt therewas no need for a steward, that any stewardappointed would be isolated, and that any steward'sunion activities were to be limited to not more than15minutes per day. Moreover, the record furtherreveals that the job superintendent threatened to rununion representatives off the jobsite by force ofarms, if necessary, and further warned a laborer tostay away from the "clique among the laborers,"apparently headed by Breemes, if he wanted to keephis job, and threatened still another employee withdischarge for talking to Breemes. Finally, it is plainthat the Respondent resented the attempts byBreemes to fulfill his duties as steward, and inattempting to explain Breemes' discharge, admittedthat it had discharged him "for the good of the joband to keep harmony on the job."More specifically, the record evidence2 revealsthatprior to Breemes' appointment as steward,SuperintendentWilson told him that even if theUnion appointed a steward, he [Wilson] wouldisolatethe steward off the job away from thelaborers and would give him 15 minutes a day forcontractual clause is not insulated from discipline by the mere fact of hisholding union office.Stop and Shop,Inc.,161NLRB75, enfd. 377 F 2d59 (C.A.1)See alsoHoerner-WaldorfPaper Products Co.,163 NLRBNo. 105, remanded on other grounds 394 F2d 701(C.A9);RivieraManufacturingCo,167NLRB No. 103.'The following evidence has not been discredited by the Trial Examiner.174 NLRB No. 38 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionactivities and if he -tried to do any more thanthis that he "will get two checks like Harvat did." 3Indeed,a day or two after Harvat had been laid off,Wilson told Don Lantz, one of the laborers, "Well,things aregoing alongso good around here now wedon't evenneeda steward on the job." Wilson lateradded that once a steward is fired off the job thatthey do not have to have another steward on the jobas a laborer.Wilson's simple optimism -if that is what it was"- about "thingsgoingalongso good" provedunfounded, for around October 15, beforeBreemeswas appointed steward, Lantz approachedBreemesasBreemeswas leaving the job at the end of thework day and inquired about a "short pay check"he had received. Apparently other laborers joined inthe conversation, and when Wilson saw the groupclustered together, he hollered to the group that hedidn't want any meeting on the job unless he wasthere.Breemesthereupon replied, "Well, we arediscussing a short pay check, you probably shouldbe there."Wilson did not join the group. Again, ata time when the Union had no steward on the job,the laborers weredismissedat4:30 p.m. whileKudlacek, the labor foreman, was kept on the jobapparently to perform certain laborers' duties inpreparation for a concrete pour on the followingday. Breemes asked Wilson why he didn't keep thelaborer force on the job to perform these functions,and Wilson replied that "he just wasn't going to doitthat way and everybody was going to go homeand John (Kudlacek) would be enough."On October 23, 1967, Richard Otte, businessagent for the Union, appointedBreemesas stewardon the job.Wilson informed Otte that he wouldacceptBreemes assteward but that he thoughtBreemeswas a "troublemaker" who hadearlierraisedan apparent jurisdictionalissuewith theironworkers.Otte advisedWilson that the Union,considered the labor foreman (in thisinstanceKudlacek) an agent of the Employer pursuant to itsnegotiated agreement and that the labor foremanshould not replace a laborer by performing regularmanuallabor. In addition, Otte also notifiedWilsonthat the Union selected its stewards and that in theopinion of the Union, the steward should be the lastman tobe laid off. Finally, Otte also explained thattheLaborersUnion had a Form and Lumberagreementwith the Carpenters District Councilwhich gave all- work of carrying lumber and formsto the laborers.The followingmorning,Breemes approachedRespondent's agentKudlacek, and told him that theUnion believed that, as labor foreman, Kudlacekshould not be performing work normally assigned tolaborers.Kudlacek apparently agreed and quit'Harvat had been appointed by the Union as a steward about the middleof September,but was laid off a few hours after his appointment'In the context it appears rather to have been another not so thinlyveiled,and unlawful, warning to Breemes and his fellow laborers to ceasediscussing Respondent's possible breaches of the union agreement.working.Withinafewminutes,Wilson toldBreemes he did not want a labor steward telling hislabor foreman not to work. Breemes told Wilson, asOtte had previously done, that this was' the Union'sposition in the matter and that as Respondent'sagentand foreman,Kudlacek should not beregularly performing the work of the laborers. Thenext day, Breemes sought advice in this matter fromOtte, and Otte told him he was to continue toconfrontKudlacek about this matter should hecontinue to work. That day, Kudlacek, who wasagain performing certain manual tasks, agreed nottowork when approached by Breemes. Again,within a few minutes, Wilson instructed Kudlacek tocontinue working, and then angrily told Breemes, "Itold you yesterday you are not to tell my man not-towork, all you are trying to do is cause trouble."Wilson told Breemes he was fired, but when Wilsoncould not reach Otte by phone, he sent Breemesback to work.Breemes continued to protest the assignment ofwork to Kudlacek and he also complained tocarpenter foreman, Bill Vanderberghe, about thecarpenters' performing work that the laborers wereto perform pursuant to their agreement with theCarpenters Union.Wilson told Breemes to leave thecarpentersalone,andVanderberghewarnedBreemes not to bring up these grievances and if hepersisted in these efforts, "the whole bunch will getfired.They will fire the whole labor force. You havegot to lay off because you can't keep bringing upthis stuff or the whole bunch will be fired."Itfurtherappears that during this period,Breemes also diligently and forcefully presented toWilsonseveralcomplaintsthelaborershadconcerning alleged shortages in their paychecks,including one grievance involving his own check.Some of these grievances were resolved in favor ofthe employees.In addition to the foregoing, there is additionaland convincing evidence, inmy view, clearlyrevealing Respondent's complete and total hostilityand animus toward Breemes' vigorous and protectedactions as Union steward. Thus, almost immediatelyafterBreemes was appointed steward, and true toWilson's earlier threat, Breemes was isolated fromthe laborers by the location of his work assignment.In addition,Wilson warned another recently hiredlaborer,Moore, that "there was a clique among thelaborers, and I knew who he was talking about, anditwas going to cost him his job, and that was whyhe kept him by himself." Wilson then told Moorethat if he wanted to continue working there he wasjust to do his job and keep out of it. On anotheroccasion,when Breemes was seeking to have anewly hired laborer, Stecher, fill out a union form,Wilson appeared on the scene and told Moore, ".. .Idon't want you talking to the Laborers steward onthis job or you will get two checks right now."Breemes toldWilson, "this man is not a dog, youtalk to him in a decent tone of voice and use decent A. BORCHMAN & SONS CO.language," to which Wilson retorted, "I don't wanthim talking on this job ... or I will fire him ..."ButWilson'sanimusdoes not appear entirelyconfined to the union steward or to his activities assteward. It was also directed to the Union. In thisregard, on an occasion when a laborer failed toappear on the job, Breemes asked Wilson if heshould call the Union hall and have another laborersentto the job.Wilson's answer was that "I don'twant any of these dead beats that comes out of thehall . . . I will hire the guys, interview them myselfand send them to the hall and then the hall will sendthem out . . ." Finally, Wilson, referring to a gun hesought from employee Hergemoder, told BreemesandHergemoder that "if he had this gun, andanybody from the union hall come on the job, whichwas private property, he would personally run themoff."The foregoing evidence, not discredited by theTrial Examiner, fully supports my conclusion thatRespondent violated Section 8(a)(1) and (3) of theAct.Unlikemy colleagues, I am persuaded, on thebasisof the record evidence, that Breemes, assteward, was attempting to persuade the Respondentto agree with an economic or contract demand incomplaining that the labor foreman should not beassigned laborer's work, rather than merely callingon Kudlacek, as a good member of the Union, toabideby the Union's rules. I cannot join themajority in inferring that no labor dispute existedbetween theUnion, andRespondent and thatBreemes was discharged for engaging in nothingmore than an intraunion dispute with a fellowmember. Indeed, Wilson admitted that he was wellaware thatBreemesobjected to the carpenters'performing the work of laborers, and objected to thecement finishers infringing on the laborers' workjurisdiction.Clearly, these grievanceswere notintraunionmatters nor were they disputes betweentwo fellow union members. Moreover, Wilson hadbeen informed on a number of occasions by bothOtte and Breemes that the Union believed itscontractwith the Respondent barred the regularassignment of laborers' work to the labor foreman.Again, one can hardly infer that this was merely anintraunion matter which Breemes carried over to the.jobsite.s In fact, the only possible inference whichcan be drawn from the record facts is that Breemeswasmerely carrying out those functions of jobsteward whichWilson himself admitted to be, "tomake out reports and see thatno one elsedoes hiswork andturn in grievances to theforeman,ifhehas a grievance." (Emphasis supplied.)For the foregoing reasons, I would find thatRespondent has violated Section 8(a)(1) and (3) ofthe Act.'It is significant that representatives of other construction firms in thearea testified that the Union maintained the same firm position withrespect to this matter on their respective jobsites.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE205THOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignatedTrialExaminer at Omaha, Nebraska, onJanuary 30 and 31, 1968, on complaint of the GeneralCounsel against A. Borchman and Sons Co., herein calledthe Respondent or the Company. The charge was filed onNovember 7, 1967, and the complaint issued December27. The issue involved is whether the Respondent violatedSection 8(a)(3) of the Act by discharging an employee.Briefswere filed after the close of the hearing by theGeneral Counsel, the Charging Party and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYA. Borchman and Sons Co., a Nebraska corporation,has its principal office at Omaha, Nebraska, and isengaged as a contractor performing general constructionoperations and services in the construction industry. In thenormal conduct of its business the Respondent annuallypurchases goods or services valued in excess of $50,000directly from persons or enterprises located in States otherthan the State of Nebraska. I find that the Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLaborersInternationalUnion of North America, LocalNo. 1140, AFL-CIO, herein called the Union, is a labororganizationwithin themeaning ofSection 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICEThe sole issue presented in this case is whether theevidence supports an affirmative inference that JerryBreemes, a laborer, was discharged by the Respondent onNovember 3, 1967, because of his union activities -processing grievances in his capacity as job steward. Theneed for laborers on the construction project was indecline, the workBreemeshad been doing for almost 2weeks - ground tamping with a compressor and a powertool- had been completed that day, two other laborerswere released with him at the same time, and the totalnumber thenremaining,four,was later reduced to threeand no additional laborers have been hiredsince.BreemesdidbringcomplaintsofotherlaborerstoJobSuperintendentWilson.As the Respondent's, principaldefenderatthehearing, the superintendent said hedischarged Breemes because there was not enough workfor the full complement, because the work he had beenassigned to do was completed, and because there werebetter workmen to retain. He admitted, further, that anadditional reason for selecting Breemes for dismissal wasthe fact he had caused "trouble" on the job, had brought"disharmony" among other employees. The GeneralCounsel ascribes a very precise meaning to the wordtrouble; he called it a euphemism for union activities, orprocessing grievances.Wilson gave another explanation, 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDas will appear below.The law is clear. If an employee suffers discriminationfor two reasons-one just cause and the other proscribedby the statute-the dismissal violates Section 8(a)(3) oftheAct.N.L.R.B.v.Electric Steam Radiator,321 F 2d733. If it wasthe fact of Breemes' processing grievancesthatWilson found intolerable,the complaint is sustained.Chemical ConstructionCorp.,125 NLRB 593. Whether itwas in reality the fact of advancing grievances that thesuperintendent resented,is not at all clear.The essential question therefore involves an inquiry intoinnermotivation,and it is a very refined one, becauseBreemes'conduct on the job,thataspectwhich theRespondentassertsneednotbeexcused,touchedtangentially upon what could also constitute proper andthereforeprotectedvoicingofgrievances.As theprocessing of grievances is no more than one aspect ofunion activities,and as at bottom an employer's denial ofa steward's privilege to bring grievances to its attention iswrong because it shows rejection of the basic principle ofcollectivebargaining,itisonly fair in this situation toconsiderallfactorsbearinga relationship to theRespondent'sattitudetowards the employees' unionactivities.Borchman is strictly a union construction company.The project in question,erection of a warehouse andmanufacturing plant calledtheValley job, started onSeptember 1, and was always manned entirely byemployees either obtained initially directly from thevarious craft union halls,or hired off the street by theCompanybut first required to obtain union clearancebefore being permitted to work. All employees were, ofcourse, coveredby AGCmultiemployer contracts bindingupon the Respondent.The Laborers' Local,and no doubtthe other craft unions as well,operated an exclusive hiringhallwiththeRespondent.Even towards Breemespersonally,SuperintendentWilsonwaswelldisposedbefore the laborer began to act up. He obtained Breemesinitially from the hall;the project was suspended at onepointandWilsonplacedhim on another of theCompany's jobs; and later, when this project wasreactivated,brought him back individuallyto the Valleybuilding.Thusthe total framework against which theselected treatment of Breemes is to be viewed is one ofcomplete accord between the Respondent and the Union.Breemes was designated steward for the eight or solaborers on October 23;for some weeks there had beennone.He was discharged12dayslater,onFriday,November 3. Four or five times in the 2-week periodother laborers told him they had been underpaid, and hebrought them to speak to Wilson about it. Several timesthe superintendent showed them the company records toprove the men had been paid properly, and the matter wasleft there.Once Wilson quickly agreed with the grievanceand paid, and a final such complaint,discussed an hour ortwo after Breemes had been discharged Friday afternoon,was rejected at the time but a few days later found to becorrect and paid bythe CompanyThere was another matter that provoked Breemes toaction,and this is the one that eventually gave rise to hisfinal difficultieswith the superintendent. He was of theopinion that foremen, any foreman- be it laborerforeman, carpenter foreman,or ironworker foreman -should not do any laborer work,but only foreman's work,whatever that meant to Breemes. Sometime before beingmade steward,heworked for a week with theironworkers, and disputed the right of any ironworker toperform what to Breemes looked like laborer work. Alsobeforeanyuniondesignation,Breemes complainedbecause carpenters were kept for overtime work, but notlaborers; he argued to the superintendent that carpentersnecessarilymust have laborers to help them in theovertime period. There is also indication that Breemes hadlike quarrels with the cement finishers while assigned towork with them when he was no more than an ordinaryemployee.And after his designation as steward, hecontinued the same running dispute with Vanderbergher,the carpenter foreman, and Kudlacek, foreman of thelaborers.In its entirety the record of this case contains a numberof befuddling elements, not all placed into evidenceunintentionally.Some such evidence concerns collateralincidents which at first impression, and if the testimony isquoted out of context, seem to be relevant to the truecomplaint allegation, but which on careful examinationprove to have no pertinent value worthy of mention. Thesewill be discussed below. Two elements of proof, however,are so seriously misleading and irrelevant to the real issueto be decided, that each must be clarified now. The first isthe contention, urged primarily by counsel for the Union,that in requiring the laborer foreman, or any foreman, todo manual laborer work, the Respondent was violating itsagreement with the Union. With this a repeated insistencethroughout the record, Superintendent Wilson is put in anunfavorable light, not a nice fellow, because he reneged onhis contract. In his direct examination of Richard Otte, ofLaborer Local 1140, union counsel had the witness agreethat "the question of foremen working, labor foremenworking performing unit work, that is a matter of thecollective-bargaining agreement ...."This statement is false, for the current contract wasreceived in evidence and is silent on the subject. When,therefore, SuperintendentWilson kept telling his foremanto do whatever work he chose to assign to them, he wasnot acting in derogation of any union agreement. Moreimportant,when he insisted,more than once, thatBreemes- whether or not a steward - stop givingcontrary orders to the foremen, his were not improperinstructions to the working personnelBut the merit of any jurisdictional claim - be it by thesteward that foremen not work or by the supervisors thatthey must do so - has nothing to do with the questionpresentedbythe - dischargeofBreemes.ThatSuperintendentWilson and Business Agent Otte did notsee eye to eye on this matter of work assignment is clear.What has not been proved is that the Union's claim -illusive even as articulated by Otte at the hearing - wasjustified,and consequently no particular fault can befound in Wilson for insisting upon the right to order theforeman about at will. In any event, all that need be saidhere is that a steward is protected in his proper processingof grievances even if in fact his claim against managementin the end must fail. All testimony about who was entitledto do what work on this project, therefore, must beignored. Injection of that question certainly does notenhance the total testimony either of Steward Breemes orBusinessAgent Otte.The second contention, also based upon a totallyunsupported factual assertion, is that in discharging asteward the Respondent did violence to its agreement withtheUnion. Again, with the contract containing no suchrestriction upon the employer, it cannot be said on thisrecord that there is any proof of such an agreement. Butthe General Counsel stated unequivocally on the recordthat as part of the supporting proof of illegal motivationin the discharge of Breemes, he relies upon the fact the A. BORCHMAN & SONS CO.207Respondent did not retain the steward to the last man. Inthe light of all the evidence, this appears as no more thancamouflage coloring. In the mouth of the Union, whichmakes the same extraneous argument, the point may bemore revealing. Can it be there really was such anunderstanding- sub rosaand not provable of record -and that the Union's real reason for filing the charge inthe first instance was resentment against early dischargeofanysteward, instead of an honest claim that theRespondent disliked this particular one? Be that as it may,the important thing now is to clear the air of thesematters that have nothing to do with the case, and to lookonly to the truly pertinent evidence.If there is sufficient proof thatBreemes wasin fact laidoff because of his activities as steward, it must be found inthe evidence concerning his activities during the 2 weeksbetween October 23 and November 3. What the GeneralCounsel calls processing of grievances by him falls intotwo areas: claims of shortages in pay and improper workperformed by foremen. He several times brought laborersto speak to Wilson about paycheck questions, but there isno indication the superintendent was at all concerned withthe steward speaking to him about these matters. Henever said anything to Breemes in criticism on thatsubject, either during the 2-week period or at the time ofdischarge. The fact that a steward acts as such cannot ofitself support a charge of discrimination on that ground.There would be no basis for inferring that when he calledBreemes a "troublemaker," the grievances about pay wereinWilson's mind.As to his behavior towards the laborer foreman - whatmay be the real crux of this case - Breemes' testimony isthat on the first day he was steward - October 24, he lefthiswork - 300 feet away, as he recalled - to go toKudlacek and tell him not to do the manual work he wasperforming. Kudlacek quit what he wasdoing, and in 10minutesWilson went to Breemes and said "He didn'twant a Laborer steward telling his laborer foreman, whohad 12 years on the job, not to work."Breemes answereditwas the opinion of the union hall. The stewardtelephoned the hall the next day to check with BusinessAgentOtte,who told him to continue as before.Thereupon, the next day, still according to Breemes'testimony, he again went to Kudlacek and told him tostopwork: "I told John that in our opinion he wasn'tsupposed to be working and if he continued to do so thelaborer hall would take care of it from there." This timethe foreman replied: "Very good.Iam not trying tocause any trouble." And again Wilson countermanded thesteward's order to the foreman and said to Breemes: "Itold you yesterday you are not to tell my men not towork, all you are trying to do is cause me trouble ... it isjust like you causing the trouble with the ironworkers."When Breemes retorted with a charge that Wilson was aliar, the superintendent threw his helmet on the ground inwrath and kicked it. "That is disrespect to authority. Youare fired . . . . As soon as I get ahold of your damnbusiness agent I will get your paycheck." The two went tothe office, but when Wilson was unable to reach Otte onthe telephone, he ordered the steward back to work.DisregardingWilson, Breemes continued to order thelaborer foreman to stop work whenever in his opinion theparticular chore should have been performed by laborers.He said he did this five times, but I credit Wilson'sstatement that it happened at least seven times; and eachtime Breemes went to Kudlacek with this message, he hadto shut off his tamping compressor and walk the distance- variously estimated as from 100 to 400 feet - to doso.Twice it was necessary to have an operating engineerrestart the compressor. Each time Breemes talked to him,Kudlacek stopped what he was doing, and each time in amatter of minutes the superintendent ordered him toresume the same assignment.Wilson's version of these incidents does not varysubstantially from that of Breemes. As Wilson recalled,the very first time he had to speak to the steward he toldhim "he had no right to tell him [the foreman] not towork and I wanted it stopped or I would have to let himgo." The next day, still in Wilson's words: "He went uptomy foreman and told him not to work again and hedisrupted the labor crew to such a point that I went backand told him that if he didn't leave John alone, I wasgoing to fire him and I meant I was going to fire himright then."Early the following week Wilson called the union hallto advise Otte of his intent to release Breemes on Friday,inorder, as he testified, that the Union might appointanother steward. On Friday morning Otte came to theproject and together with Breemes tried to dissuade thesuperintendent, but without success. The business agenttriedtoconvince the superintendent that under thecontract the steward must be the last to go, but Wilsonprotested his rightto releaseany employee. He told Otte,Breemes "isn't that good a man." At closing time thatday Wilson laid off Breemes and two other laborers.Breemes twice put the same kind of pressure on thecarpenter foreman, Vanderbergher. The first time he sawthe foreman carrying tools, nails and lumber, and askedwhy he had no laborer to help, Vanderbergher said heneeded no laborer. Again once later he asked the foreman,"where is your laborer," and the answer was none wasneeded. In his recital of these two incidents, Breemesswitched his story of what Wilson had to say at the time.He started by saying that on the first occasion Wilsonapproached and told him "to leave the carpenters alone . .Iam the boss on this job and . . . I don't want anysteward or anybody trying to cause me trouble." Later inhis testimony Breemes said it was on the second occasionthatWilsonsaidanything, and that at that time thesuperintendent did not hear what he had told the foreman,and only said "not to bather the carpenter foreman withsuch problems that I brought up."Further Related Facts: Analysis and ConclusionAs Breemes' conduct towards the laborer foreman onthe job is the true predicate for the complaint allegationof illegal discharge, fairness requires that before any otherconsideration there should be objective appraisal of thenature of his pressure upon Foreman Kudlacek.Somethought should be given here to the true nature of agrievance procedure when there is a union representingemployees under a collective-bargaining agreement, as inthis case. The word grievance is but another name for alabordispute,adisagreementbetween labor andmanagement, union and employer. A steward is protectedin such dispute because he speaks for the union; he isliterallyengaged in union activities, or collectivebargaining.Bethlehem SteelCo.,89NLRB '341. For afinding of this kind it is essential that he- address hiscomplaint to the employer as such. A quarrel amongunionmembers, whether on or off the job, has nothing todo with grievances, and when it erupts at work, and stopsproduction, can well be called improper interference withthe employer's privilege to run his business peacefully, freeof "trouble," or "disharmony." 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDA first possible question is whether, when the steward'scomplaint takes the form of an order to the foreman thathe "stop work," his is a demand upon the employer tobargain,orusurpationof the employer's right todeterminework assignments. In an ordinary context,absent other significant factors that could shed light uponthe true character of the activity, I doubt the mere fact ofa high-handed approach, a perhaps arbitrary mode ofspeech, could remove the steward's activity from a properarea of grievances.Words cannot change substance. Butwhere behind the direct order to ignore a proper workassignment made by management there lurks a threat ofenforcementthatstandsentirelyapartfromtheemployer-employee relationship, a different situation ispresented, one that may well be deemed outside theproper scope of a stewards authority on the jobKudlacek, the laborer foreman, was a union member, andtherefore subject to union discipline. His very hire had tobe out of the union hall. He was covered explicitly by thecontract then in effect, which provides:,Ifin the judgment of the Employer a foreman isrequired upon the work, he shall be selected by, and bethe agent of the Employer and will be subject to theterms of this Agreement and shall be paid not less than25 cents per hour above the highest paid laborer underhis immediate supervision.At the hearing, counsel for the Union stressed the fact thecontract labelsKudlacek an "agent" of the Companywhen made a foreman. But this one work cannot hide thefact the Union had a say in his conditions of employmenteven while he functioned in this capacity, for his pay hadto be exactly 25 cents above that established by contractfor the laborers. Kudlacek therefore at that time wore twohats on the job - foreman and union member. On aproject as completely unionized as this, the second was assignificant a standing as the first.Regardless of any policy of the Union vis-a-vis theconstruction industry in this area, or with respect to theBorchman Company in particular, that no employershould assign straight laborer work to foremen, it is clear,and I find, that Breemes, as steward, was not attemptingto pursuade the Respondent to agree with this economicdemand.He was instead calling upon Kuklacek, as agoodmember of the Union, to abide by his local'sinternal resolution.The weapon he held on the foreman- expressed in so many words - was discipline by orexpulsion from the Local.He told Kudlacek "if there isanything to be done against him it would be the labor hallto do it."Moore, a laborer witness for the GeneralCounsel, testified he heard Breemes tell the foreman"you've been warned not to work." And another laborer,Lantz, testified the stewart told the foreman "he wouldfilecharges against him."When Breemes remindedKudlacek a second time, on Tuesday, he had warned himonce, and to stop working, the foreman quickly acquiescedby saying "I am not trying to cause any trouble." Thisplea from a union member, leaves no doubt Kudlacek wellunderstood the threat to him was expulsion from theUnion, his source of employment. But it is not in theunion hall that grievances are pressed, that is, grievancesas envisaged under the statutory scheme of collectivebargaining.True grievances, in this sense, are given teethwith economic sanction or threat of strike, but alwaysagainst the Company.Apparently Kudlacek felt Breemescould make good his threat, for he put down his shoveleverytime,only to pick it up again when thesuperintendent ordered him to work. It is not the fact thedisrupted orderly progress of work in doing so. In short,itwould appear that he did not intend to bring his"grievance" to the employer as such, and if Wilson,charged with responsibility for getting the job done, sawwhat Breemes was doing as merely trying to usurp theauthority of management, or, as he later said, just making"trouble," it was not an unreasonable reaction on his part.More so can this be said, because neither the steward northe business agent, who did come to the job at times, toldhim of dissatisfaction with the assignment of laborer workto the foreman during the period when Breemes wascountermanding Wilson's orders.The record shows that not once during his period ofstewardship did Breemes voice any complaint to Wilson,or anyone else in management other than Kudlacek.' Ottetestifiedhe spoke to Wilson about the laborer union'sagreementwiththeCarpenters'Local,abouthisjurisdictional claim against carpenters.Wilson's positionalways was that foremen must work, and he recognized nocontrary claim by the laborers' union. Also of significancehere is the fact that no grievance, as provided for in theagreement, was filed during the very period which theUnion now claims was marked by continuous contractviolationsby the Respondent. Indeed, the contractexpressly provides for recourse to the "National JointBoard for the Settlement of Jurisdictional Disputes." Thisisnot to say that a steward may not protest on the jobeven without so formal a step as a joint board proceeding.But the absence of any formal, proper steps under thecontract does have a meaning when the only overt actionis directed against a foreman who is himself also a unionmember.Itwas perhaps in appreciation of the inherent weaknessof the case as a whole revealed by the foregoing, that theGeneral Counsel, in partial support of the requestedinferenceof illegalmotivation in the discharge ofBreemes, offered evidence of other things that were saidand done. He argues that these supply indirect andcumulative evidence of an intent to punish Breemes foracting as a union steward. I do not think these collateralmatters substantially serve the purpose, either singly orcollectively.Horvat, a laborer, was named steward by BusinessAgent Seberg early in September; he was discharged thesame day. As first related by Breemes at the start of histestimony, the discharge was made to appear as unlawfuldiscrimination on its face. It was later stipulated Horvathad filed an unfair labor practice charge with the Boardbased on his dismissal, but the Union later withdrew it.Lantz, then working as a laborer on the job, said thatHorvat was named steward at 10:15 a.m. on September19,and "worked until 11.55." He said nothing aboutwhether,orhow the Company was advised of thisdesignation.Wilson's recollection was that he decided onWednesday to layoff Horvat, who had worked only 1week, and that day asked the company office, 22 milesaway, to prepare the necessary two checks for the man. Itisa practice with the Respondent to give a man at themoment of discharge one check for the week that isalways "held back" and a second for the immediate workperformed. On Thursday it rained and the job,was shut'In their briefs both the General Counsel and the Union misrepresentBreemes' testimony Speaking of his first day as steward, Breemes said: "Ifirst confronted John Kudlacek with the problem." It was only afterthe superintendent told him not to give work orders that the steward spokeof the union hall view of the matter. And the further statement in theunion brief that Breemes "on 5 occasions" complained to Wilson is soblatantly wrong as to merit no discussion A. BORCHMAN & SONS CO.steward used strong language - "threatened," as Mooretestified- that goes to the nature of his act, it is the facthe brought an intraunion problem to the jobsite anddown. The next day, as Wilson continued to testify,Seberg, the assistant business agent, came on the job andtold him Horvat had been named steward. His answer wasthat the man was about to be discharged. Seberg did nottestify.Wilson was corroborated by Charles Borchman,the Company's secretary and an office worker, who saidthat on Wednesday, by telephone, he approved Wilson'srequest for permission to release Horvat, and that onFriday morning he left his office at 9 a.m. with the usualweekly checks, including the two for Horvat, and that theman was released when he reached the project at about 11a.m. Borchman said Seberg was departing as he arrived.On his testimony and that of Wilson, both of whom Icredit, it cannot be found that the Respondent dischargedHorvat because he was a steward, or even with knowledgethat he had been so designated.But aside from the fact that what became of Horvat inno sense supports the complaint with respect to Breemes,the very injection of that story casts a cloud over theprosecution side of this case. For the dismissal of Horvatto be relevant here at all, it must be argued - as indeedthe General Counsel does contend - that the Respondentdid something wrong in releasing him. Such a theory, inturn, would have to rest on either of-two grounds: (1) thatpremature discharge of a steward isper seunlawful, or (2)that the evidence as a whole shows antisteward animus. Ifit is the first, and the General Counsel does contend theRespondent knew of Horvat's designation in advance ofthemoment of dismissal, his charge should have beenfollowed by a complaint, or the Union not permitted towithdraw the charge. If it is the second ground - anoverall picture of animus- the Horvat charge shouldhave been refiled by the Union, because by November theeventsconcerningBreemes had transpired, and the6-month statute of limitations had not passed byNovember 7, when the Breemes charge was received. WithHorvat not mentioned at all in this complaint, neither theGeneralCounselnor the Union is in a positionpersuasively to argue that the fact of Breemes having beendischarged before all other laborers proves anything now.Can it be said that a preponderance of the substantialevidence in the record as a whole proves that the"disharmony" which Wilson said Breemes brought to thejobwas his activity as a union steward? There was"trouble"beforehebecame steward, trouble whichWilson had a right to resent without fear of being chargedwith antiunion 'bias. Real or fancied, the superintendentfeltBreemes had caused difficulties with the ironworkers,thisweeks before October 23. Breemes may have denied,at the hearing, that there was any basis for the accusation,but it was the General Counsel's own witnesses, who,before the defense was heard, insisted Wilson had spokento Business Agent Otte of such conduct by Breemes in thepast on the day the man was designated steward. Theweek before his appointment Breemes picked a quarrelwith the carpenter foreman because no rank-and-filelaborers were asked to stay. This had nothing to do withsteward activities.About a week before October 23,Breemes was in a group of laborers discussing one man'sbelief he had been underpaid. Passing by, Wilson said "he209didn't want any meetings on the job unless he was there "All the witnesses agreedWilson could not have heardwhat the men were discussing on that occasion. There isalso testimony by Business Agent Otte that whenBreemeswas assigned to work with the cement finishers, Wilsontold him, Otte, "he had to take Jerry Breemes off theconcrete crew because the cement finishers wouldn't workwith him." This, too, was before October 23, becauseBreemes insisted he was that day "isolated" away from allothers on a distant tamping job. One can agree withBusiness Agent Otte, who at the hearing called Wilson ahard man, but the fact remains there wassomebasis forhis feeling that Breemes was causing him trouble in asense unrelated to the steward status he later acquired.A few other items of testimony are said to support thecomplaint.One day, afterBreemesbecame steward,Wilson saw him talking with Stecher, another laborer,while the two were supposed to be working. Again withoutknowing what the men were talking about, Wilson said-"God damn you, I don't want you talking to the Laborerssteward on this job or you will get two checks right now."As Stecher recalled the incident, what Wilson said was "ifyou do any more talking, you two guys will be down theroad."On another occasion Breemes thought a laborerwas needed on the job and asked Wilson should he callthe union hall to send out a man. Wilson's answer was: "Idon't want any of these deadbeats that comes out of thehall ... I'll hire the guys, interview them myself and sendthem to the hall and then the hall will send them out."None of this adds any real weight to the charge ofantiunionmotivation.One day, when there was nosteward,Wilson is reported to have said "if ever theyappointed a steward or particularly any steward on thejob, he would isolate them off the job, construction site,away from the rest of the laborers and he would give them15minutes a day to do anyunionactivities, check withany of the laborers that they had to - that you had toconverse with the rest of the laborers." Apparently Wilsonbelieves that working time is for work.I conclude, upon the basis of all the evidence, all that isset forth above as well as other details too minute tojustify detailing here, that the record as a whole does notsupport the allegation that Breemes was dischargedbecause of his steward activities, and I shall thereforedismiss the complaint.'RECOMMENDED ORDERIt is hereby recommended that the complaint against A.Borchman and Sons Co. be, and it hereby is, dismissed.'In his brief the General Counsel relies heavily on testimony by BusinessAgent Otte that one day Superintendent Wilson said "he would fire anysteward."Wilson denied having said thisWhat the General Counselconveniently ignores is the fact that Otte also testified that this unequivocalstatement by Wilson followed immediately upon his, the business agent's,statement toWilson."Itold him according to our agreement,that wepicked the stewards and they are supposed to be the last man to go "